Citation Nr: 0104048	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle sprain with traumatic arthritis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND


In an April 1974 rating decision, the RO granted service 
connection for residuals of right ankle sprain with traumatic 
arthritis, evaluated as 10 percent disabling.  Under 
governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951 (2000).  The 10 percent rating is 
thus protected at that level.

The veteran's claim for an increased rating for the service-
connected disability at issue was received on March 8, 1999.  
As such, the rating period on appeal is from March 8, 1998, 
one year prior to the date of receipt of the reopened 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  

On VA general medical examination in September 1998, the 
examiner noted that the veteran walked favoring his left 
lower extremity and was unable to rise from a chair without 
transferring all weight to the right lower extremity.  There 
was no tenderness to palpation of the right lower extremity.  
There was marked hyperpigmentation of the right ankle.  He 
had decreased sensation to light touch and pin prick in the 
lower extremities to approximately 5 cm above the ankles.  

On VA orthopedic examination in March 1999, the veteran 
reported that over the years he had been having aches and 
pains over the right ankle on prolonged walking and on 
walking on rough terrain or on weather changes, particularly 
cold and wet or damp weather.  He treated himself with either 
bed rest or elevation of the leg and took Motrin as needed.  
Physical examination showed that he did not walk with any 
external supports.  He walked normally without any 
discernible limp.  The examination of the right foot and 
ankle revealed that he had a bilaterally flat feet.  He had a 
good dorsalis pedis pulse over the right foot.  The general 
alignment of the right foot and ankle was normal.  He could 
plantar flex his right ankle 25 degrees and dorsiflex it 5 
degrees, which was similar to the left foot.  His mid-tarsal 
and sub-Taylor motions were normal and the right ankle was 
stable over the ankle area.  Inversion and eversion of the 
ankle was normal without pain and there was no pain or 
discomfort on active or passive motion of the ankle.  X-rays 
of the right ankle revealed signs of chronic ankle trauma 
with posttraumatic osteoarthrosis in the ankle joint and 
posttraumatic heterotopic ossification in the tibio-fibular 
interosseous membrane.  The examiner concluded that the 
veteran's symptoms were strictly subjective ones as no 
objective findings could be found on clinical examination. 

In November 1999, the veteran testified that he could walk 
only 50 to 100 yards before he experienced pain.  He 
indicated that the ankle was stiff in the mornings and that 
he had throbbing pain, real bad aching, and a little bit of 
swelling.  He stated that VA had given him two braces to wear 
on his legs, but they bothered him more than they helped him.  
He had not been given an ankle brace.  He stated that he was 
last seen for his ankle in July 1998 when both ankles were 
swollen and they said it was congestive heart failure.  See 
November 1999 hearing transcript.  

On VA orthopedic examination in May 2000, the veteran 
complained of pain throughout the entire right leg to the 
groin, that both ankles swelled like balloons, and that the 
right leg gave way.  He took 2 800-mg Ibuprofen tablets a 
day.  He reported periods of flare-up with increased pain and 
stiffness in his ankle.  This occurred 1-2 times a month and 
lasted all day.  He did not know what precipitated a flare-up 
but could alleviate it with a whirlpool bath or just going 
somewhere and sitting down.  Physical examination revealed no 
objective evidence for right ankle painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  He complained 
that the ankle was chronically black and blue and that it was 
so today; however, there was no objective evidence for any 
color change.  The ankles had a circumference of 25 cm 
bilaterally.  There was a bony protuberance in the anterior 
part of the ankle with a hard, bony density.  He had no 
functional limitation on standing or walking.  He walked 
holding his cane in the air in front of him as if he were 
blind.  He never touched it the ground.  He had a marked 
right limp during formal examination, but this disappeared on 
walking down the hall to and from the examination room.  He 
stood on his right foot only while dressing and had no 
trouble.  He pulled himself to standing from sitting using 
his arms on the desk.  He sat by leaning with his elbows on 
the desk and then falling back into the chair.  There were no 
callosities, breakdown, or unusual show wear pattern that 
would indicate abnormal weight bearing.  There was no 
ankylosis.  Motor function in the legs was 5/5 and 
bilaterally symmetrical.  With sensory testing of light 
touch, he reported feeling pain and feeling swollen.  
Pinprick examination was normal.  There were no 
constitutional signs consistent with inflammatory arthritis.  
Range of motion of the right ankle was dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  The examiner 
noted that X-ray of the right ankle showed moderate 
degenerative changes with anterior spurring of the distal 
tibia and bony overgrowth at the distal tibial-fibular 
syndesmosis bilaterally.  

The Board finds that additional evidentiary development is 
indicated by review of the claims file.  The record reflects 
that the appellant has been receiving benefits from the 
Social Security Administration (SSA).  A notice of award was 
sent to the veteran in November 1998.  Records from that 
agency, medical and otherwise, must be obtained by the RO.  
The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available. 38 U.S.C.A. § 7104(a) (West 1991); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained). The 
assistance obligation is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as SSA records. See Counts v. Brown, 6 Vet. 
App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 
140 (1993) (in deciding a claim for an increased rating, 
SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1. The veteran should be requested to 
identify all sources of recent treatment 
received for the disability at issue, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies. Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folder.

2. The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant. The 
Board is particularly interested in 
obtaining the medical records which 
correspond to the award of disability 
benefits. The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits. The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry. All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder.

3. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

